Citation Nr: 0818209	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-38 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
May 1953 to May 1955.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement submitted in April 2008, the veteran requested 
a Videoconference Hearing before a Veterans Law Judge at the 
RO.  There is no indication that the veteran ever received or 
was scheduled for such a hearing, nor is there evidence that 
he has withdrawn his hearing request.  Veterans, as a matter 
of law, have the right to present evidence at a hearing 
before a Veterans Law Judge if they so request.  See 38 
C.F.R. § 20.700 (2007).  The importance of responding to a 
request for a hearing is illustrated in 38 C.F.R. § 
20.904(a)(3) (2007), as a Board decision may be vacated when 
there is a prejudicial failure to afford a veteran a personal 
hearing.  

Given the expressed intent of the veteran, this case must be 
returned to the RO to arrange for a Videoconference hearing.  
38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Videoconference Hearing in connection 
with his appeal for service connection 
for bilateral hearing loss.  The RO must 
clearly notify the veteran and his 
representative of the time and date of 
the hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



